Exhibit 10.1

 

AMENDMENT TO LEASE

 

This Amendment to Lease (“Amendment”) is made this 13th day of May, 2015 by and
between Faith Realty II, LLC (“Landlord”) and Summer Infant (USA), Inc.
(“Tenant”).

 

BACKGROUND

 

The Landlord and Tenant entered into that certain Lease dated March 24, 2009
(“Lease”), pursuant to which the Landlord leased to the Tenant the Premises and
the Landlord’s Property.  The Landlord and Tenant desire to extend the Initial
Term and to make certain other modifications to the Lease, all on the terms and
conditions hereinafter set forth.

 

Now, therefore, in consideration of the mutual promises set forth herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Landlord and Tenant agree as follows:

 

1.                                      Capitalized terms not otherwise defined
herein shall have the same meaning ascribed to such terms in the Lease.

 

2.                                      Paragraph 5A of the Summary of Basic
Terms is hereby deleted in its entirety and replaced with the following:

 

“5A.                       Lease Term:                            From the
Commencement Date (March 24, 2009) through and including March 31, 2018, subject
to extension in accordance with Section 2.4 (b).”

 

3.                                      Paragraph 5D of the Summary of Basic
Terms is hereby amended by changing Tenant’s right to extend Lease Term for one
term of five (5) years to for one term of three (3) years.

 

4.                                      Paragraph 9 of the Summary of Basic
Terms is hereby deleted in its entirety and replaced with the following:

 

“9.                                Base Rent: Base Rent for the Initial Term and
Extension Term shall be as follows:

 

 

 

Annual

 

Monthly

 

PSF

 

Period

 

Rent

 

Rent

 

Rate

 

 

 

 

 

 

 

 

 

Rent Commencement Date through March 31, 2016

 

$

390,000.00

 

$

32,500.00

 

$

7.50

 

 

 

 

 

 

 

 

 

April 1, 2016 through March 31, 2018

 

$

429,000.00

 

$

35,750.00

 

$

8.25

 

 

 

 

 

 

 

 

 

Three (3) years of the Extension Term (if Tenant elects to exercise such
extension) (April 1, 2018 through March 31, 2021)

 

$

468,000.00

 

$

39,000.00

 

$

9.00

”

 

--------------------------------------------------------------------------------


 

5.                                      Paragraph 14A of the Summary of Basic
Terms is hereby amended by inserting the name of William Mote, CFO for Joseph
Driscoll, CFO as the contact party for notice to the Tenant, and by replacing
John M. Bello, Esq. with James Redding, Esq. as the contact party for notice to
Greenberg Traurig, LLP.

 

6.                                      The definition of “Initial Term”, set
forth in Article I of the Lease is hereby deleted in its entirety and replaced
with the following:

 

““Initial Term” means the period beginning on the Commencement Date and
extending through and including March 31, 2018.”

 

7.                                      Section 2.4 (a) of the Lease is hereby
amended by replacing “seventh (7th)” with “ninth (9th)” in the second line
thereof.

 

8.                                      Section 2.4 (b) is hereby amended in its
entirety and replaced with the following:

 

“Provided an Event of Default does not then exist, Tenant shall have the right
to extend the Lease Term for one (1) period of three (3) years by giving
Landlord written notice specifying such extension, which notice must be received
by Landlord no later than  twelve (12) months prior to the expiration of the
Initial Term.  If such extension becomes effective, the Lease Term shall be
automatically extended upon the same terms and conditions as were applicable to
the Initial Term, except that (i) Base Rent for the Extension Term shall be the
amount set forth in Item 9 of the Summary of Basic Terms, and (ii) there shall
be no further right to extend or renew the Lease Term beyond the Extension
Term.”

 

9.                                      Section 7.5 of the Lease is hereby
amended by having the existing Section captioned as Section 7.5 (a) and having a
new section (b) added immediately thereafter to read as follows:

 

“(b)                           In the event that Tenant desires from time to
time to make any changes in or additions to the Landlord’s Property after the
date of this Amendment, other than Permitted Alterations, then provided that
Tenant complies with the provisions of Section 7.5 (a) above, in connection with
such changes or additions the Landlord shall provide the Tenant an aggregate
improvement allowance, not to exceed the lesser of (i) $78,000 or (ii) the
verifiable cost to Tenant of such improvements undertaken by Tenant after the
date of this Amendment (“Improvement Allowance”), provided, however, if the
Tenant exercises its right to extend the Initial Term of the Lease then the
Landlord shall provide the Tenant with an additional aggregate allowance, not to
exceed the lesser of (x) $234,000 or (y) the verifiable cost to Tenant of such
improvements undertaken by Tenant after the date of this Amendment (“Extended
Term Improvement Allowance”).  The Improvement Allowance shall be applied to
reduce the Monthly Rent during the period April 1, 2016 through March 31, 2018
in an amount equal to the quotient determined by dividing the Improvement
Allowance by 24 (or, if less than 24 months remain in the Initial Term, the
number of months remaining in the Initial Term). The Extended Term Improvement
Allowance shall be applied to reduce the Monthly Rent during the period April 1,
2018 through March 31, 2021 in an amount equal to the quotient determined by
dividing the

 

2

--------------------------------------------------------------------------------


 

Extended Term Improvement Allowance by 36 (or, if less than 36 months remain in
the Extension Term, the number of months remaining in the Extension Term).”

 

10.                               Section 13.16 of the Lease is hereby deleted
in its entirety and replaced with the following:

 

“Section 13.16. “Tenant’s Purchase
Option”.                                               At any time during the
first six (6) months of the seventh (7th) Lease Year of the Initial Term Tenant
shall have the option of purchasing the Landlord’s Property for $4,457,750.00 by
providing Landlord with written notice of its intention to do so setting forth a
closing date which is at least three (3) months prior to the expiration of the
seventh (7th) Lease year of the Initial Term and not less than fifteen (15) days
after the date that such notice is sent. In connection with the foregoing,
Landlord agrees that other than for any mortgages that Landlord may encumber the
property with during the Initial Term (which mortgages Landlord agrees it shall
be responsible for paying off and discharging in the event Tenant exercises its
rights under this Section 13.16) of the Lease, Landlord shall not encumber,
restrict or alienate all or any portion of the Landlord’s Property without the
consent of the Tenant, which consent shall not be unreasonably withheld,
conditioned or delayed. Landlord and Tenant agree (i) that all closing costs,
including documentary stamps, recording charges and transfer taxes, shall be
allocated in accordance with customary practice in the State of Rhode Island for
similar transactions and (ii) to deliver such documents, certificates and
affidavits as are customarily delivered in the State of Rhode Island for similar
transactions.”

 

11.                               Except as modified or amended hereby, the
Lease is hereby ratified and affirmed.

 

[Signature page follows]

 

3

--------------------------------------------------------------------------------


 

Tenant and Landlord, each by its duly authorized officer, has signed this
Amendment as of the date first set forth above.

 

 

LANDLORD

 

 

 

Faith Realty II, LLC

 

 

 

 

 

By:

/s/ Jason P. Macari

 

Name:

Jason P. Macari

 

Title:

President

 

 

 

TENANT

 

 

 

Summer Infant (USA), Inc.

 

 

 

 

 

By:

/s/ William Mote

 

Name:

William Mote

 

Title:

CFO

 

4

--------------------------------------------------------------------------------